DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." 
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific (page No., paragraph No., etc.) Specification/Drawings support for such amendments and accompanying remarks/arguments.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 6 and 17 have been cancelled.
Terminal Disclaimer
The terminal disclaimer filed on 11/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10419250 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments (hereinafter “arguments”) filed 11/17/2021 have been fully considered but they are not persuasive. As found on pages 11-15 of said arguments, it would seem said arguments allege that the teachings of the already cited prior art do not include independent adjustable resistors and capacitors as included in the claimed source degeneration element (source degeneration circuit). It has been pointed out previously, with the help of teachings found in at least Xu that such independent adjustable source degeneration resistors and capacitors are well-known and well-understood. For example at least FIGS. 3-4 in Xu provide ample evidence of such source degeneration circuits including independent and adjustable resistors and capacitors. While at least FIG. 12 in Wachi provides evidence of a source degeneration circuit 901 that includes adjustable resistors R and adjustable capacitors C: each horizontal leg 909a, 909b,…,903c of such circuit 901 providing incrementing or decrementing adjustability of a total resistance and a total capacitance: more or less resistance and more or less capacitance. As though the combination of Xu and Wachi teachings did not provide evidence of an obvious and prior solution of a source degeneration circuit that includes independent and adjustable resistors and capacitors, US Publication No. 20170085239 to Yuan et al. (“Yuan”), relevantly and 
Moreover, independent claim(s) 1 amended dated 11/17/2021 now additionally include: the adjustable resistor configured for adjusting a gain of a response of the device and the adjustable capacitor configured for adjusting each of a frequency of a peak of the response and a gain of the peak of the response. Independent claim(s) 9 and 15 also include substantially similar claim amendments. 
As found in at least the teachings of Xu, as set forth on page 101 in regard to circuit CTLE found in FIG. 1, said CTLE circuit comprising a source degeneration circuit that includes a resistor Rs and a capacitor Cs, the Gain or frequency-dependent transfer function is given by G(s) at equation (1). This equation, with the help of equations (2), (3) and (4), and considering DC gain (zero frequency) one of ordinary skill in the art is able to simplify it to end up with G(s) = gm*RD/(1+gm*RS/2). Therefore, it follows that the part of the claim amendment of adjustable resistor configured for adjusting a gain of a response of the device is satisfied by foundational principles of electronics; both empirical and theoretical analysis provide that as the source degeneration resistor Rs value is adjusted, the gain response G(s) changes; it is adjusted higher or lower depending on the value of Rs. It is to be noted that this gain G(s) in the absence of the source degeneration circuit, specifically the resistor Rs, reverts back to the well-known, well-understood equation for the gain of a typical D, where gm is the amplifier transconductance and RD is the output resistive load. 
In regard to the second part of the claim limitation amendment of the adjustable capacitor configured for adjusting each of a frequency of a peak of the response and a gain of the peak of the response, at least the teachings of Wachi as found in at least FIGS. 1, 4 and 5B provide prior art evidence that satisfies the claim limitation requirement. FIG. 4 provides a source degeneration circuit that includes a fixed resistor RE, (note that RE in Wachi is labeled and represents Rs in Xu) and adjustable capacitor C (also note that parasitic capacitance Cp is included; parasite capacitance is inherent in circuits). While at least FIG. 1 is representative of a circuit that includes the claimed source degeneration circuit (also called Peak Block in Wachi). FIG. 5B provides the gain response. Given that RE is fixed, the DC gain (zero or low frequency) response is not changed whether the capacitor in the source degeneration circuit is adjusted or not. Of course this is in agreement with analysis in Xu included in equations (1) trough (4), and obviously in agreement with the simplified gain G(s) equation presented above: G(s) = gm*RD/(1+gm*RS/2). If Rs (also presented as RE) is fixed, then G(s) is fixed. FIG. 5B in Wachi provides two cases: first, where all capacitance C (HF_15 on Column 5, lines 33-67) are enabled by switches SW, and second, where no capacitance C (HF_0 on Column 5, lines 33-67) is enabled by switches SW, leaving only the parasitic capacitance Cp. As can be appreciated by the evidence in at least FIG. 5B, adjusting the source degeneration circuit capacitance leads to adjusting a frequency of a peak of the gain response and a gain of the peak of the gain response: with HF_15 the frequency of a peak of the gain response takes place earlier in the frequency axis, while 
The teachings of prior art US Patent No. 10992277 to Sun et al. (“Sun”) presented here are complementary and presented here as further evidence of teachings in the prior art that either anticipate and/or at the very least obviate the present application claims. FIGS. 3A-3B provide a differential amplifier including a source degeneration circuit that includes resistor Rs and capacitor Cs. While FIG. 3B provides the gain response of said differential circuit including two alternative responses: one with a higher gain response (DC or low frequency) and the other with lower gain response, and gain response at non-zero frequency that varies depending on the source degeneration circuit capacitance Cs; where, as given by gm1/Cs and Gn2/Cs the frequency peak and gain peak can be adjusted based on either the value of gm or the value of Cs (fp~gm/Cs). If gm is fixed and Cs is large, the frequency peak comes earlier in the frequency axis, conversely, if Cs is small, the frequency peak comes later in the frequency axis; and clearly, the gain peak also is adjusted depending on the value of Cs. The teachings of Sun also include the alternative of keeping Cs fixed and adjusting gm, where gm can be adjusted by the current Ibias in FIG. 3A: more current, higher gm; less current, lower gm. Finally it is to be noted that as found in at least FIG. 3B of Sun, the gain response gm*RD/(1+gm*RS/2) is in agreement with the analysis above presented: G(s) = gm*RD/(1+gm*RS/2).

Response to Arguments 
(made of record 8/25/2021 and kept here for completeness)
Applicant's arguments filed 8/17/2021 have been fully considered but they are not persuasive. The arguments submit material substantially addressed in an Advisory Action previously made of record dated 7/29/2021, incorporated herein by reference in full and completely. Substantially, what may seem new remarks in the arguments dated 8/17/2021 address the claim amendments dated 8/17/2021, in brief and saliently claim limitation, or similar thereof: resistance of the second adjustable source degeneration element being adjustable independent of a capacitance of the second adjustable source degeneration element.
Made of record in Office action date 5/20/2021, and repeated here for the sake of completeness: “Wachi in complement and relevantly teaches in at least FIGS. 1, 12, 14-21, where the second adjustable source degeneration element comprising an adjustable resistor and an adjustable capacitor coupled in parallel with the adjustable resistor: note for example in at least FIG. 12, resistors 2R and capacitors C/2 are made adjustable (programmable and controllable by switches Sw and control signals 418); also note that at least C/2 in 909a is in parallel with 2R in 909b.” Wachi in at least FIG. 12 teaches a plurality of resistors R and capacitors C configured in a number of parallel selectable, adjustable legs 909a, 909b, …, 903c; each of such legs are configured to actively play a role in the determination of a final network impedance when enabled by a selectable 
At least this much so far is fundamental theory and fundamental knowledge that one of ordinary skill in the art would possess. 
While Wachi may not expressly teach resistance of the second adjustable source degeneration element being adjustable independent of a capacitance of the second adjustable source degeneration element, nevertheless, the teachings of Xu complement in an exemplary manner. At least FIGS. 3-4 in Xu provides teachings of resistive and capacitive networks that are adjustable; “programmable” is another term used in the art. FIG. 3 teaches an adjustable or programmable network of capacitors configured in a plurality of parallel legs, and this legs are selectable, enabled by switches. As in the teachings of Wachi, and as submitted in the analysis above, any two legs that are selectable provides a net capacitance Ceq that is the addition of each of the leg capacitances: Ceq= C1 + C2; that is, no different from the teachings of Wachi, nor can it be since this is fundamental theory, fundamental knowledge. While Fig. 4 teaches an adjustable or programmable network of resistors configured in a plurality of parallel legs, and this legs are selectable. As in the teachings of Wachi, and as submitted in the analysis above, any two legs that are selectable provide a net 
Therefore, one of ordinary skill in the art before the effective filing date of the present application could have identified the resistive/capacitive network in FIG. 12 in Wachi and based on fundamental theory, fundamental knowledge conclude that the individual networks in FIGS. 3-4 in Xu are fundamentally the same and therefore interchangeable. Thus, providing the opportunity to adjust resistance independently from capacitance. 
As submitted in a previous Advisory Action dated 7/29/2021, the suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, and as found in the teachings of Wachi in at least FIGS. 14 and 21 and relevant text teachings: such circuit arrangement provide the advantageous opportunity for gain/frequency equalization which as compared with circuitry without it, provides medium loss that is equalized and compensated. FIG. 21 is exemplary in its teachings: “Before equalization” curve shows a steep decline in gain/frequency response, while “After equalization” shows a remarkable improvement in its gain/frequency response.” 
Moreover, the teachings in Wachi find support in and positively resonate with teachings in Xu; as found in at least FIG. 4(b), there can be seen gain/frequency improvements resulting from adjustment in the resistive network in FIG. 4(a) and capacitive network in FIG. 3; networks that are independent from each other that can be adjusted (“programmed”) independently. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “A 12.5-GB/s Equalizer with CTLE and a 4-tap Quarter-Rate DFE in 40nm Technology” to Xu et al. (“Xu”), and further in view of US Patent No. 10841134 to Wachi et al. (“Wachi”), and further in view of US Publication No. 20170085239 to Yuan et al. (“Yuan”), and further in view of US Patent No. 10992277 to Sun et al. (“Sun”).
As to claim 1, Xu teaches A device (As found in at least FIG. 1), comprising: a first circuit including a first differential amplification element coupled to a first adjustable source degeneration element (As found in at least FIG. 1: differential amplifier –leftmost- comprising at least differential pair of input transistors and load resistors, said amplifier coupled to first adjustable source degeneration element: Rs and Cs; note at least Cs can be adjusted as found in at least FIG. 3); and a second circuit having an input coupled to an output of the first circuit and including a second differential amplification element coupled to a second adjustable source degeneration element (As found in at least FIG. 1, second circuit –at least one coupled to leftmost circuit- including second differential amplification - comprising at least differential pair of input transistors and load resistors- and second source degeneration element –second Rs/Cs-).

However, the teachings of Xu do include in such second adjustable source degeneration element at the very least an adjustable capacitor Cs (note arrow through it denoted adjustability thereof); and as found in at least FIG. 4, a resistor Rs in such adjustable source degeneration is also taught to be adjustable (again, note arrow through it denoting adjustability). Making both the capacitor Cs and the resistor Rs adjustable provides the advantageous opportunity to make gain/frequency response of the circuit at large adjustable; note the transfer function of the circuit G(s) on page 3 of Xu, the zeros and poles of the circuit are dependent upon at least Rs and Cs on page 3 of Xu; adjusting the values of Rs and Cs (by making them adjustable or programmable) adjusts G(s) and the zero and the poles of the circuit.
Nevertheless, Wachi in complement and relevantly teaches in at least FIGS. 1, 12, 14-21, where the second adjustable source degeneration element comprising an adjustable resistor and an adjustable capacitor coupled in parallel with the adjustable resistor: note for example in at least FIG. 12, resistors 2R and capacitors C/2 are made adjustable (programmable and controllable by switches Sw and control signals 418); also note that at least C/2 in 909a is in parallel with 2R in 909b.
Sections four and five, (4) and (5), in this Office action is/are referenced herein completely and fully and made part of the claim rejection.
 and Wachi and Yuan and Sun are analogous art because they are from the same filed of endeavor regarding semiconductor integrated circuits that may include amplifier circuits and source degeneration circuit.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Xu as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Wachi and Yuan and Sun also as set forth in this Office action and as found in the reference.  The suggestion/motivation would have been obvious to one of ordinary skill in the art and as found in at the teachings of Wachi as found in at least FIGS. 14 and 21 and relevant text teachings: such circuit arrangement provides the advantageous opportunity for gain/frequency equalization which as compared with circuitry without it, provides medium loss that is equalized and compensated.
Therefore, it would have been obvious to combine Xu with Wachi and and Yuan and Sun to make the above modification.
As to claim 2, Xu teaches wherein the first differential amplification element comprises: a first transistor having a first terminal coupled to a first output of the first circuit, a second terminal coupled to the first adjustable source degeneration element, and a third terminal configured to receive a reference voltage; and a second transistor having a first terminal coupled to a second output of the first circuit, a second terminal coupled to the first adjustable source degeneration element, and a third terminal configured to receive an input signal (As found in at least FIGS. 1 and 3: first and second transistors, differential pair, .

Claim(s) 2-5, 7-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “A 12.5-GB/s Equalizer with CTLE and a 4-tap Quarter-Rate DFE in 40nm Technology” to Xu et al. (“Xu”), in view of US Patent No. 10841134 to Wachi et al. (“Wachi”), US Publication No. 20170085239 to Yuan et al. (“Yuan”), and further in view of US Patent No. 10992277 to Sun et al. (“Sun”), in view of U.S. Publication No. 20200313638 to Hong et al. (“Hong”).  
As to claim 2, Xu as modified teaches substantially the claimed invention; while Xu may not expressly teach “a third terminal configured to receive a reference voltage,” (emphasis on the word “reference”), nonetheless Xu teaches as found in at least FIGS. 1 and 3 a differential input Vin, that is two inputs configured differentially; where one of such inputs is the reference to the other input, and vice-versa.
Nevertheless, Hong teaches a third terminal configured to receive a reference voltage (As found in at least FIGS. 6-7, third terminal of M2 to receive a reference voltage REF, while third terminal of M1 receives an input signal SIG).
Xu as modified and Hong are analogous art because they are from the same filed of endeavor regarding semiconductor integrated circuits that may include amplifier circuits and source degeneration circuit.

Therefore, it would have been obvious to combine Xu as modified with Hong to make the above modification.
As to claim 3, while Xu teaches substantially the claimed invention, Xu may not expressly teach wherein the second differential amplification element comprises: a third transistor having a first terminal coupled to the first output of the first circuit, a second terminal coupled to the second adjustable source degeneration element, and a third terminal coupled to the second output of the first circuit; and a fourth transistor having a first terminal coupled to the second output of the first circuit, a second terminal coupled to the second adjustable 
However, in complete complement and relevancy, Hong teaches wherein the second differential amplification element (As found in at least FIGS. 3-4: second differential element 130b or 130c) comprises: a third transistor having a first terminal coupled to the first output of the first circuit (As found in at least FIG. 4: third transistor M7 with first terminal coupled to output OUT1 of first circuit 110c), a second terminal coupled to the second adjustable source degeneration element (As found in at least FIG. 4: second terminal of M7 coupled to second degeneration element R7/C7), and a third terminal coupled to the second output of the first circuit (As found in at least FIG. 4: third terminal of M7 coupled to second output OUT2 of 110c); and a fourth transistor having a first terminal coupled to the second output of the first circuit, a second terminal coupled to the second adjustable source degeneration element, and a third terminal coupled to the first output of the first circuit (As found in at least FIG. 4: fourth transistor M8: the dual and differential equivalent of M7).
Moreover, as found in at least [0055], second differential amplification element 130b may amplify, compensate, or recover a high-frequency component of the transmission signal SIG, which weakens due to the channel loss. The equalizer 130b may be a high pass filter that boosts high-frequency components of the output signals OUT1 and OUT2; 130b may provide a negative impedance or a negative capacitance to the nodes n1 and n2. The equalizer 
Same analysis applies to second differential amplification element 130c, as found in at least [0059]. 
Moreover, [0063] in regard to 110d in FIG. 6 teaches: As in the equalizer 130c, because the amplifier 110d includes the resistor R11 and the capacitor C11 connected in parallel between the source terminals of the transistors M1 and M2, the amplifier 110d may amplify, compensate, or recover a high-frequency component of the transmission signal SIG weakened due to the channel loss. The amplifier 110d may be a high pass filter that boosts the high-frequency component of the transmission signal SIG; and the resistor R11 and the capacitor C11 may be referred to as a "source degeneration circuit".
Therefore, given the above teachings, and the whole of teachings in Hong, the teachings of at least FIGS. 4 and 6, in combination provide the whole of the claim, and additionally provide the motivation: amplify, compensate, or recover a high-frequency component of the transmission signal SIG.
As to claim 4, at least Hong teaches wherein the second circuit further comprises: a fifth transistor having a first terminal coupled to the second adjustable source degeneration element, a second terminal configured to receive a ground voltage, and a third terminal configured to receive a bias voltage; and a sixth transistor having a first terminal coupled to the second adjustable source degeneration element, a second terminal configured to receive the ground voltage, and a third terminal configured to receive the bias voltage (As found in at 
As to claim 5, see rejection to at least claim 4; moreover, Xu’s first circuit –leftmost in FIG. 1- includes current sources on both differential legs coupled between the degeneration element Rs/Cs and Ground; and Hong’s first circuit 110d in at least FIG. 6 also includes current sources CS7 and CS8 implemented by corresponding transistors as found in at least [0062].
As to claim(s) 7-8, see rejection to at least claim 3.
As to claim(s) 9-10, see rejection to at least claim(s) 1-3; also refer to at least FIGS. 12 and 14 of Wachi: both first and second source degeneration 901a and 901b comprise adjustable resistors and capacitors; capacitors in parallel to resistors: 909a in parallel to at least 909b.
Sections four and five, (4) and (5), in this Office action is/are referenced herein completely and fully and made part of the claim rejection.
As to claim 11, see rejection to at least claim(s) 4.
As to claim 12, see rejection to at least claim(s) 2.
As to claim 13, see rejection to at least claim(s) 5.
claim 14, at least Hong teaches further comprising an input buffer including the first adjustable stage and the second adjustable stage (As found in at least [0084] and at least FIGS. 1 and 13: memory device 1200 may include at least one of the receivers 100a to 100j; such receivers comprising the first/second amplification devices (first/second adjustable stages)).
Moreover, “input buffer” is defined in at least [0015] in the Specification of the present Application as “a memory device.”
As to claim 15, see rejection to at least claim(s) 1 and 3; moreover, Hong teaches a system, comprising: at least one input device; at least one output device; at least one processor device operably coupled to the input device and the output device; and at least one memory device operably coupled to the at least one processor device (As found in at least FIG. 17: input device 3600, an output device 3400, processor 3110 coupled to 3600 and 3400; and memory device 3200 coupled to 3110; wherein the memory device 3200 includes the input buffer as in the rejection to claim 14, and first and second amplification stages as in the rejection to at least claim(s) 1-3.
Sections four and five, (4) and (5), in this Office action is/are referenced herein completely and fully and made part of the claim rejection.
As to claim 16, at least Wachi teaches in at least FIGS. 12 and 14 both first and second source degeneration elements 901a and 901b comprise adjustable resistors and capacitors; capacitors in parallel to resistors as in FIG. 12: 909a in parallel with at least 909b.
claim 18, at least Hong teaches a gate of the first transistor of the second amplification stage is coupled to a first output of the first stage, and a gate of the second transistor of the second amplification stage is coupled to a second output of the first stage (As found in at least FIG. 4: in 130c, gate of M8 coupled to first output OUT1 of firs stage 110c, gate of M7 coupled to second output OUT2 of first stage 110c).
As to claim 19, at least Hong teaches a drain of the first transistor of the second amplification stage is coupled to the first output of the first stage, and a drain of the second transistor of the second amplification stage is coupled to the second output of the first stage (As found in at least FIG. 4: second amplification stage 130c: drain of M8 coupled to OUT2, drain of M7 coupled to OUT1).
As to claim 20, at least Hong teaches the first stage comprises: a third transistor having a gate configured to receive a reference voltage; and a fourth transistor having a gate configured to receive an input received at the at least one input buffer (As found in at least FIG. 6, first stage comprises third transistor M2 having gate to receive a reference voltage REF, and fourth transistor having gate to receive an input signal SIG, received at the input buffer 1200 in FIG. 13; also see rejection to at least claim 14.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306.  The examiner can normally be reached on M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827